

115 HRES 684 IH: Objecting to the United Nations General Assembly Resolution A/RES/ES–10/19, which criticizes the United States’ recognition of Jerusalem as the capital of the State of Israel.
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 684IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Gottheimer (for himself, Mr. Gallagher, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONObjecting to the United Nations General Assembly Resolution A/RES/ES–10/19, which criticizes the
			 United States’ recognition of Jerusalem as the capital of the State of
			 Israel.
	
 Whereas the United States has long opposed biased resolutions at the United Nations General Assembly, including United Nations General Assembly Resolution 3379, which infamously declared that zionism is a form of racism and racial discrimination;
 Whereas the United Nations General Assembly continues to demonstrate bias against Israel, adopting 20 resolutions during the 71st session singling out Israel, more than any other country and more than all other countries combined;
 Whereas Article 2 of the Charter of the United Nations states that the Organization is based on the principle of the sovereign equality of all its Members;
 Whereas each sovereign country, under international law and custom, may designate its own capital and, as a sovereign country the United States has the right to determine where to locate its embassies abroad;
 Whereas the United States is the single largest contributor of financial support to the United Nations and its agencies, and should reform the United Nations and oppose resolutions that infringe on its sovereignty;
 Whereas in 1995, Congress overwhelmingly passed and the President signed into law the Jerusalem Embassy Act of 1995, which declares that it is the policy of the United States that Jerusalem should be recognized as the capital of the State of Israel and that the United States Embassy in Israel should be established in Jerusalem no later than May 31, 1999;
 Whereas, on December 6, 2017, the President issued a proclamation that the United States recognizes Jerusalem as the capital of the State of Israel and that the United States Embassy to Israel will be relocated to Jerusalem as soon as practicable;
 Whereas, on December 18, 2017, the United States Permanent Representative to the United Nations issued a veto to the draft resolution S/2017/1060 in the United Nations Security Council, which contained similar language to the United Nations General Assembly Resolution A/RES/ES–10/19;
 Whereas in light of the veto cast on December 18, 2017, by the United States in the United Nations Security Council, the United Nations General Assembly resumed the tenth Emergency Special Session to consider the resolution which criticizes the United States' recognition of Jerusalem as the capital of Israel and calls upon all countries to refrain from establishing diplomatic missions in Jerusalem; and
 Whereas United Nations General Assembly Resolution A/RES/ES–10/19 is non-binding, does not carry the force of international law, and has no effect on the sovereign rights of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)affirms the President’s December 6, 2017, proclamation recognizing Jerusalem as the capital of Israel and announcing the relocation of the United States Embassy to Israel as soon as practicable;
 (2)opposes the United Nations General Assembly Resolution A/RES/ES–10/19 on December 21, 2017, which criticizes the United States' recognition of Jerusalem as the capital of Israel;
 (3)calls for United Nations General Assembly Resolution A/RES/ES–10/19 to be repealed; and (4)reaffirms that a sustainable peace agreement between Israel and the Palestinians will only result from direct, bilateral negotiations between the two parties, and cannot be imposed by international organizations such as the United Nations.
			